Citation Nr: 1640458	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-23 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left shoulder status post resection left clavicle with mild degeneration.

(The issue of whether an overpayment of VA compensation benefits in the amount of $8,169.67 was properly created is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from August 1978 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

In his appeal of the 10 percent evaluation for his service-connected left shoulder disability, the Veteran requested to testify at a hearing at the RO before a Decision Review Officer (DRO).  He was later informed in an April 2013 letter that his incarceration adversely affected his ability to attend a DRO hearing and he was provided alternative options that included requesting that his representative appear on his behalf.  In April 2013, the Veteran authorized in writing that his representative appear for the hearing on his behalf.  In June 2013, an informal hearing was conducted at the RO with the Veteran's representative.    

In October 2013, the Veteran requested to testify at a Board video conference hearing.  Although he made this request on a Substantive Appeal for another issue (validity of a debt), in light of the necessity of affording him notice of alternative options for this hearing request, the Board finds that he should be given the opportunity to also present alternative evidence to the Board regarding his increased rating claim.  

VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Therefore, the Veteran should be informed of the alternatives to personal testimony before the Board that are available to him.   

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and his representative of the alternatives to offering personal testimony before the Board, including:

a)	Submitting a written statement to be considered by the Board in deciding the appeal;

b)	Having his representative submit an audio recording for transcription or written argument in the form of a brief which will be carefully considered by the Board in its review; or

c)	Having his representative appear alone and personally present argument to the Board on his behalf.  (Requests for appearances by representatives alone to personally present argument to the Board may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding member assigned to conduct the hearing.  38 C.F.R. § 20.700(b).

Notification to the Veteran of these alternatives, as well as any response received, should be documented in the claims file.

2.  After a hearing is conducted, or after the Veteran and his representative are informed of the alternatives and given an appropriate time to respond, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




